Third District Court of Appeal
                               State of Florida

                        Opinion filed November 23, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1647
                         Lower Tribunal No. 16-15403
                             ________________

                            L.C.R., The Mother,
                                    Appellant,

                                        vs.

             Department of Children and Families, et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional, Third Region, and
Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Karla Perkins, for appellee Department of Children and Families; Laura J.
Lee (Sanford), for appellee Guardian ad Litem Program.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

      LOGUE, J.
      “[A] trial court’s determination of dependency is a mixed question of law

and fact, which will be upheld on appeal if the trial court applied the correct law

and its ruling is supported by competent substantial evidence.” J.C. v. Fla. Dep’t

of Children & Family Servs., 937 So. 2d 184, 186 (Fla. 3d DCA 2006). Here, the

trial court applied the correct law, finding the Minor dependent under section

39.501(2), Florida Statutes (2016), and there is competent substantial evidence to

support the trial court’s finding of dependency. This is an extremely unfortunate

situation. The Mother clearly wants to do right by the Minor. In this regard, we

note, as the Guardian Ad Litem referenced in her brief, that a finding of

dependency is not a termination, but an opportunity to restore and hopefully repair

a family in need of assistance. T.R. v. Dep’t of Children & Families, 864 So. 2d

1278, 1280 (Fla. 5th DCA 2004).

      Affirmed.




                                        2